UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: BRK, INC. (Exact name of registrant as specified in its charter) Nevada 26-2840468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3871 S. Valley View Blvd, Unit 70 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (800) 253-1013 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of September 3, 2014, the registrant had 4,308,320 shares of common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets (Unaudited) as of July 31, 2014 and April 30, 2014 5 Statements of Operations (Unaudited) for the Three Months Ended July 31, 2014and 2013 6 Statements of Cash Flows (Unaudited) for the Three Months Ended July 31, 2014and 2013 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Securities and Use of Proceeds 12 Item 3. Default upon Senior Securities 12 Item 4. Mine Safety Information 12 Item 5. Other information 12 Item 6. Exhibits 13 Signatures 14 2 Reference in this report to “BRK” “we,” “us,” and “our” refer to BRK, Inc. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions. This report contains these types of statements. Words such as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three months periods ended July 31, 2014 and 2013 is unaudited. This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data. The results of operations for the three month periods ended July 31, 2014, are not necessarily indicative of results to be expected for any subsequent period. Our year end is April 30. 4 BRK, INC. BALANCE SHEETS (Unaudited) July 31, April 30, ASSETS Current assets Cash $ $ Inventory Total current assets Fixed assets Equipment, net of accumulated depreciation of $11,853 and $10,536, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued compensation-related party Convertible notes-related party Convertible notes payable Short term debt-related party Short term debt Total liabilities Stockholders’ deficit Preferred shares, par value $0.001 1,000,000 authorized; none issued and outstanding - - Common stock, par value $0.001 authorized 100,000,000 shares,issued and outstanding 4,308,320 as ofJuly 31, 2014 and April 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ equity(deficit) $ $ The accompanying notes are an integral part of the unaudited financial statements. 5 BRK, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Sales $ $ Operating expenses: Selling, general and administrative expenses Depreciation Loss from operations ) ) Net loss $ ) $ ) Net loss per common share basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the unaudited financial statements. 6 BRK, INC. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended July 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Accounts payable ) Accrued compensation – related party Net cash used in operating activities ) ) Cash Flows From Financing Activities: Borrowing on notes payable-related party Borrowings on notes payable Repayments on notes payable-related party ) Net cash provided by financing activities ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of the unaudited financial statements. 7 BRK, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND ORGANIZATION BRK, Inc. (“BRK” or the “Company”) was incorporated on May 22, 2008 as a Nevada corporation. The Company has developed a product for the repair of hanging venetian blinds. As part of this development the Company has completed the development and is building a machine to make the parts for blind repair that it is selling. The development and testing of the machine is near completion with production and marketing of the product to begin in the very near future. BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information required to be included in a complete set of financial statements in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended July 31, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending April 30, 2014. The accompanying unaudited financial statements should be read in conjunction with the financial statements and related notes included in the Company’s 2014 Annual Report filed with the SEC on July 23, 2014. In the year ending April 30, 2014, the Company has elected to early adopt Accounting Standards Update No. 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements. The adoption of this ASU allows the Company to remove the inception to date information and all references to exploration stage. NOTE 2 – GOING CONCERN As shown in the accompanying financial statements, BRK has an accumulated deficit of $282,505 and negative working capital of $260,492 as of July 31, 2014. Unless profitability and increases in stockholders’ equity continues, these conditions raise substantial doubt as to BRK’s ability to continue as a going concern. The July 31, 2014 financial statements do not include any adjustments that might be necessary if BRK is unable to continue as a going concern. BRK continues to review its expense structure reviewing costs and their reduction to move towards profitability. The Company’s expenses are planned to decrease resulting in profitability and increased shareholders’ equity. NOTE3 – RELATED PARTY During the three months ended July 31, 2014, the Company recorded $7,215 in compensation payable to the President. As of July 31, 2014, $50,700 was due to him. 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview BRK Inc. (“BRK” or the “Company”) was incorporated on May 22, 2008 as a Nevada corporation. The Company has developed a product for the repair of hanging venetian blinds. As part of this development the Company has completed the development and is building a machine to make the parts for blind repair that it is selling. The development and testing of the machine is near completion with production and marketing of the product to begin in the very near future. As of the date of this filing we have minimal operations and have recorded minimal revenues for the past two years. Our focus for the next twelve months will be to obtain additional funding to develop and expand our operations and new projects. Our success will depend on our ability to obtain funding through equity and/or debt transactions. However, with the downturn of the United States and world economies, we will encounter substantial competition for the limited financing that will be available in the market place. If we are unable to obtain financing, then we will likely delay further business development and marketing of our product. In summary, management continues to position the company in a way to best benefit from worldwide economic conditions, trends, events, and demand for new technologies. Liquidity and Capital Resources As of July 31, 2014, we had an accumulated deficit of $282,505. We recorded a net loss of $17,603 for the three months ending July 31, 2014. The net loss was $21,773 for the same periods during 2013. Based on these numbers there is substantial doubt that we can continue as a going concern unless we obtain external funding. Management plans to continue limited operations until we obtain additional funding to expand our operations. Working capital was a negative $260,492 as of July 31, 2014 compared to negative $244,206 as of April 30, 2014. Cash used in operations totaled $7,801 during the period ending July 31, 2014 compared to $12,730 during the same period in 2013. Funds provided from financing activities was negative $150 due to repayment of debt in 2014 compared to $12,850 in 2013. 9 Management expects to continue to issue common stock to pay for the marketing of the product once the machine is complete and in production. The purchasers and manner of issuance will be determined according to our financial needs and the available exemptions. We also note that if we issue more shares of our common stock our shareholders may experience dilution in the value per share of their common stock. We intend to rely on debt and equity financing, capital contributions from management and sales of our common stock to pay for costs, services, operating leases, litigation expense and future development of our business opportunities. Accordingly, our focus for the next twelve months will be to obtain additional funding through debt or equity financing. Our success in obtaining funding will depend upon our ability to sell our common stock or borrow on terms that are financially advantageous to us. If we are unable to obtain financing, then expansion of our operations will be delayed. Results of Operations The Company recorded $161 in revenues during the three months periods ended July 31, 2014 and none for the same period in 2013. General and administrative expenses for the three months ended July 31, 2014 totaled $16,447 compared to $20,456 for the same periods in 2013. The decrease for three months was due to lower accounting, legal and consulting costs. Depreciation was $1,317 for the three month periods ended July 31, 2014 and July 31, 2013. The depreciation was related to the purchase of equipment during fiscal year April 30, 2013. The Company incurred a net loss of $17,603 in the three months period ended July 31, 2014 compared to $21,773 in the same periods in 2013. The lower net loss was due to lower general and administrative cost in the three month period ended July 31, 2014 compared to the same period in 2013. Off-Balance Sheet Arrangements None 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Based on their evaluation of our disclosure controls and procedures(as defined in Rule 13a-15e under the Securities Exchange Act of 1934 the "Exchange Act"), our principal executive officer and principal financial officer have concluded that as of the end of the period covered by this quarterly report on Form 10-Q such disclosure controls and procedures were not effective due to the lack of segregation of duties and lack of a formal review process that includes multiple levels of review to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms because of the identification of a material weakness in our internal control over financial reporting which we view as an integral part of our disclosure controls and procedures.The material weakness relates to the lack of segregation of duties in financial reporting, as our financial reporting and all accounting functions are performed by an external consultant with no oversight by a professional with accounting expertise. Our CEO /CFO do not possess accounting expertise and our company does not have an audit committee. This weakness is due to the company’s lack of working capital to hire additional staff. To remedy this material weakness, we intend to engage another accountant to assist with financial reporting as soon as our finances will allow. Changes in Internal Control over Financial Reporting Except as noted above, there have been no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during our first quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 11 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. None ITEM 1A. RISK FACTORS There have been no material changes to BRK, Inc.’s risk factors as previously disclosed in our most recent 10-K filing for the year ending April 30, 2014. ITEM 2. SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None ITEM 4. MINE SAFETY INFORMATION None ITEM 5. OTHER INFORMATION. None 12 ITEM 6. EXHIBITS Exhibit No. Description 31 Chief Executive Officer Certification 32 Section 1350 Certification 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BRK, INC. Dated: September 3, 2014 By: /s/ Brian Keasberry Brian Keasberry President Chief Executive Officer Principal Financial and Accounting Officer 14
